DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lai (US 8,960,058 B2).
Regarding Claim 1, Lai discloses a torque screwdriver comprising: a sleeve (1), having a first trough (32), a second trough (comprising of 15/31) formed beside the first trough (32) and a third trough (14) formed beside the second trough (15/31): an escape element (40) disposed in the third trough (14, see Fig. 5; at least a portion of escape element (40) is located in the third trough (14)), rotated with the sleeve (1); comprising driving teeth (401), and each driving tooth (401) having a buffer surface (See Fig. 1); an 

    PNG
    media_image1.png
    269
    166
    media_image1.png
    Greyscale
Regarding Claim 2, Lai discloses the torque screwdriver of Claim 1, as previously discussed above, wherein each driving tooth (401) further comprises a slant connected to the buffer surface; and a notch is formed between each adjacent two of the driving teeth (401). See Fig. 1. 



    PNG
    media_image2.png
    279
    316
    media_image2.png
    Greyscale
Regarding Claim 3, Lai discloses the torque screwdriver of Claim 1, as previously discussed above, wherein each driven tooth (413) further comprises a slant and a buffer surface connected to an end of the slant; and a notch is formed between each adjacent two of the driven teeth (413). See Fig. 2. 

Regarding Claim 4, Lai discloses the torque screwdriver of Claim 1, as previously discussed above, further comprising a fixing plate (34), wherein a first step (see Fig. 4) is formed at a junction between the first trough (32) and the second trough (15/31); the fixing plate (34) is disposed in the second trough (15/31) and abutting against the first step (see Fig. 4), and the elastic body (35) is held between the fixing plate (34) and the escape element (40).

    PNG
    media_image3.png
    380
    707
    media_image3.png
    Greyscale

Regarding Claim 6, Lai discloses the torque screwdriver of Claim 1, as previously discussed above, further comprising an adjusting ring (7) disposed in the third trough (14) and away from the second trough (15/31). See Fig. 1, Col. 4, Lines 60-62, and Col. 6, Lines 4-6.
Regarding Claim 7
Regarding Claim 8, Lai discloses the torque screwdriver of Claim 6, as previously discussed above, wherein the shaft (comprising of 411/5/9) further comprises a cylinder section (91) between the teeth seat (413) and the rod (comprising of 411/5/9), and the adjusting ring (7) is put around the cylinder section (91). See Fig. 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lai, in view of Chuang (US 2014/0000420 A1).
Regarding Claim 5, Lai discloses the torque screwdriver of Claim 4, as previously discussed above, wherein the elastic body (30) is a torque spring. 
Lai may not explicitly disclose wherein the fixing plate (33/34) is a magnetic element.
However, Chuang teaches a plate (24) that is comprised of a magnetic element located at the intersection of a first trough (22) and a second trough (21) of Chuang. See Chuang, Fig. 4.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the torque screwdriver of Lai, wherein the fixing plate (Lai, 33/34) is a magnetic element, as taught by Chuang, for the purpose of providing a magnetic force to the first trough, for attracting a connection member made of a magnetic conduction material, e.g. a screw.
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lai, in view Lai, in further view of Bubel (US 2006/0016300 A1). 
Regarding Claim 9, Lai disclose the torque screwdriver of Claim 10, as previously discussed above, wherein each of the first trough (32) and the 
Lai does not disclose wherein the third trough (14) is regular hexagonal shape and the second trough (15/31) is of a circular shape.
However, rearrangement of parts and reversal of parts, which would not modify the operation of the device, and without a new or unexpected results, has been held to be an obvious matter of design choice. See MPEP 2144.04.VI.A,C. In this case repositioning/reversing the hexagonal portion (Lai, 15) of the second trough (Lai, 15/31) of Lai to be located in the third trough (Lai, 14) of Lai instead of the second trough (Lai, 
Additionally, Bubel teaches a torque screwdriver, comprising of a first, second and third trough. See Bubel, Fig. 2. Bubel teaches the concept of making the shape of the inner surface of the third trough to correspond to the same shape as the outside surface of the escape element (5); a peripheral size of the first trough is less than an inner diameter of the second trough, and an inner diameter of the second trough is less than a peripheral size of the third trough. See Bubel, Fig. 2.

    PNG
    media_image4.png
    454
    736
    media_image4.png
    Greyscale

Therefore, it would have been obvious to reposition the repositioning/reversing the hexagonal portion (Lai, 15) of the second trough of Lai (15/31) to be located in the third trough (14) of Lai instead of the second trough (15/31) of Lai, as a matter of design 
To the extent that Applicant may argue that the third trough of Bubel is not hexagonal; and therefore, Bubel does not provide what Lai lacks, it has been held that changes is shape are considered a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed invention is significant. See MPEP 2144.IV.B. Therefore, the shape of the third trough of Bubel or Lai, as modified, is one of a matter of design choice, to be selected as well-known alternative means of allowing relative translational movement of the two parts while locking the relative rotational movement of the two parts, without any new or unexpected results.
Regarding Claim 10, Lai, as modifed, discloses the torque screwdriver of Claim 9, as previously discussed above, wherein the escape element (Lai, 40; Bubel, 5) comprises a base plate (the hexagonal portion of Lai, 40), the driving teeth (Lai, 401) extend from an end of the base plate, and the base plate corresponds to the third trough (Bubel, See Fig. 2; Lai, as modified, 15) in shape so that the escape element (Lai, 40; Bubel, 5) can be rotated with the sleeve (Lai, 1; Bubel 14).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C MOORE whose telephone number is (571)272-7272. The examiner can normally be reached M-F 730am-430pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph J Hail can be reached on (571)272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C MOORE/Examiner, Art Unit 3723                                                                                                                                                                                                        


/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723